DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended claims 1, 4, 6, 9, 13, 14, and 26. Applicant has added claims 30-35. Claims 1-28 and 30-35 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 12-20, 26, 27, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), and Drevik et al. (U.S. Patent Application No. 2003/0130643)
Regarding claim 1, Bagger-Sjöback discloses a disposable absorbent article (Fig. 1, feat. 1; Paragraph 0020), such as a sanitary towel, a panty liner, an incontinence pad, or a diaper (Paragraph 0020), wherein said article has a transverse direction (x) (Fig. 1, feat. x), a longitudinal direction (y) (Fig. 1, feat. y), and a longitudinal centre line (A) dividing the article into mutually symmetrical and mirror-imaged portions (I) and (II) (Fig. 1, feat. A), wherein said article has a front portion (Fig. 1, feat. 2), a crotch portion (Fig. 1, feat. 3), and a rear portion (Fig. 1, feat. 4), and said article comprises a liquid-permeable topsheet (Fig. 1, feat. 30; Paragraph 0088), a liquid-impermeable backsheet (Fig. 1, feat. 31; Paragraph 0089), an absorbent core arranged between the topsheet and the backsheet (Fig. 1, feat. 6; Paragraph 0093), and optionally a liquid acquisition sheet arranged between the topsheet and the core (Paragraph 0093), wherein an outer contour of the absorbent core is defined by mirror-imaged first and second core edge lines (Fig. 1, feats. 8 and 9; Paragraph 0028), and the core is delimited by a core front edge in the front portion (Fig. 1, feat. 10; Paragraph 0028) and a core rear edge in the rear portion (Fig. 1, feat. 11; Paragraph 0028), wherein said absorbent core comprises a first region extending the longitudinal direction (y) of the article from a first front edge in the front portion over the crotch portion to the rear portion (Fig. 1, feat. 12; Paragraph 0029), and wherein the outer contour of the first region is defined by mirror-imaged first and second first region edge lines (Paragraph 0029), and wherein said first region comprises a head part (Fig. 1, feat. 13; Paragraph 0031) and two leg portions (Fig. 1, feats. 15 and 16; Paragraph 0031) extending symmetrically about the centre line (A) (Paragraph 0031) and in a longitudinal direction (y) of the article (Paragraph 0031), wherein said absorbent core further comprises a second region at least partially surrounded by said first region (Fig. 1, feats. 24 and 25; Paragraph 0043) wherein: the first region has its narrowest width (M) in the transverse direction (x) in the front portion (Fig. 1, feat. M), or at a location of a transition between the front portion and the crotch portion (Fig. 1, feat. M) and wherein the second region has an average density which is at least 20 lower than the average density of the first region (Paragraph 0044).
Bagger-Sjöback does not disclose that the absorbent core in the crotch portion comprises at least one front compression line forming an essentially upside down turned V comprising a first leg, a second leg, and a common front tip, wherein the front tip is located on the centre line (A) and has an imaginary contact point (a50) with an imaginary front division line dividing the article into the front portion and the crotch portion, the first and second legs diverging towards the core rear edge at a mutual angle (α1) of from 30-120°, the absorbent core further comprising a V-shaped second compression line comprising a third leg and a fourth leg each of which extends and diverges at a mutual angle (α4) of from 30-120° toward a front core edge from the common front tip in the respective mirror-imaged portions (I) and (II), and wherein the common front tip is located in contact with or at a distance of an imaginary transverse line indicating the narrowest width M.
Correa teaches a disposable sanitary napkin comprising compression lines (Abstract). The compression lines are angled and positioned at the front and rear of the sanitary napkin. (Fig. 1, feats. 12a, 12b, 12c, and 12d; Col. 7, lines 14-46). Correa the absorbent core in the crotch portion comprises at least one front compression line forming an essentially upside down turned V comprising a first leg, a second leg, and a common front tip, wherein the front tip is located on the centre line (A) and has an imaginary contact point (a50) with an imaginary front division line dividing the article into the front portion and the crotch portion, the absorbent core further comprising a V-shaped second compression line comprising a third leg and a fourth leg each of which extends and diverges toward a front core edge from the common front tip in the respective mirror-imaged portions (I) and (II), and wherein in order to provide rapid and homogenous distribution of liquid collected in the absorbent core as taught by Correa.
Bagger-Sjöback in view of Correa does not disclose that the common front tip is located in contact with or at a distance of an imaginary transverse line indicating the narrowest width M.
Drevik teaches an absorbent article with a three-dimensional shape (Abstract). Drevik teaches that the absorbent article comprises a fold line between the front and crotch portions of the article (Figs. 1 and 8, feat. 12; Paragraph 0093). Drevik teaches the common front tip is located in contact with or at a distance of an imaginary transverse line indicating the narrowest width M so that the article is prevented from moving backwards while worn as taught by Drevik.
Bagger-Sjöback in view of Correa and Drevik does not disclose that the legs of the compression lines diverge with mutual angles of 30-120°.
Hines teaches a sanitary napkin comprising lines of weakness such that it deforms to a convex upwardly shaped cross section (Abstract). Hines teaches that the lines of weakness may be compression lines (Col. 6, lines 48-54) and are disposed to form an upside down turned V in the front of the article (Fig. 1, feat. 30). Hines teaches that the lines of weakness have an angle from about 15-50° with the longitudinal axis (Col. 7, lines 7-16), which corresponds to an angle of 30-100° with each other. Hines teaches that lines of weakness with these angles allow the article to conform to a convex upward configuration (Col. 6, lines 61-67), which improves body contact with the wearer (Col. 1, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of claimed invention to modify the article mutual angles of 30-120° so that the article has improved body contact with the wearer as taught by Hines.
Regarding claim 2, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the two leg portions start and diverge from a common leg portion start point (a0) in the crotch portion (Fig. 1, feat. a0) and extend over a portion of the crotch portion towards separate leg portion endings in the rear portion (Paragraph 0031), and wherein the second region extends between said leg portions in the transverse and longitudinal directions (x; y) from the leg portion start point (a0) to an end point (aI) in the rear portion (Fig. 1, feats. 24 and 25; Paragraph 0043), and wherein a distance (ax) between facing sides of the respective leg portions in the transverse direction (x) varies in the longitudinal direction (y) (Paragraph 0032), and a maximum distance (a1) between the facing sides of the respective leg portions in the transverse direction (x) is in the crotch portion (Fig. 1, feat. a1), located at a position in the longitudinal direction (y) corresponding to a position of a crotch point (Paragraph 0033), and  wherein said facing sides of the respective leg portions converge backwards in the longitudinal direction (y) such that said distance (ax) is reduced from said maximum distance (a1) to a minimum distance (a2) (Fig. 1, feat. a2).
Regarding claim 3, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 2. Bagger-Sjöback further discloses that the second region (Fig. 1, feat. 24) comprises a centre region (Fig. 1,  extending symmetrically about the centre line (A) and having a longer extension in the longitudinal direction (y) than in the transverse direction (x), and a longitudinally and symmetrically about a centre line (A) extending rear section in contact with the centre region and limited by the facing sides of the respective leg portions (Fig. 1).
Regarding claim 5, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 3. Bagger-Sjöback further discloses that a maximum width (a1) of the centre region is 10-50 mm (Paragraph 0034) and a length is from 50-110 mm (Paragraph 0023), and the minimum width (a2) of a rear section limited by the facing sides of the respective leg portions is 5-30 mm (Paragraph 0036) and a length is from 30-110 mm (Paragraphs 0023-0024).
Regarding claim 6, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 3. Bagger-Sjöback further discloses that the centre region extends in a thickness direction (D) of the article such that the centre portion protrudes outwards from a plane of the first region (Paragraph 0048).
Regarding claim 7, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that said first region is compressed more than the second region (Paragraphs 0086-0087), and the first region is stiffer than the second region (Paragraph 0030).
Regarding claim 9, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further the first region has an average density of an absorbent material from 150-220 kg/m3 and the second region has an average density of an absorbent material from 70-150 kg/m3 (Paragraph 0044).
Regarding claim 10, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 9. Bagger-Sjöback further discloses that the higher average density of the absorbent material is obtained by means of compression and/or providing an embossing pattern to the first region which covers at least the portion of the first region and wherein the second region is free of the embossing pattern (Paragraphs 0086-0087).
Regarding claim 12, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the width (M) in said front portion is from 15 to 45 mm in the transverse direction (x) (Paragraph 0040).
Regarding claim 13, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1.
As discussed above, Drevik teaches an absorbent article with a three-dimensional shape (Abstract). Drevik teaches a crotch portion that is substantially planar (Fig. 8, feat. 3; Paragraph 0096) and is between two fold lines (Fig. 8, feats. 12 and 20; Paragraph 0134). Drevik teaches that the total length of the planar crotch portion between the fold lines should be 70-120 mm in order to fit the user comfortably (Paragraph 0134). This corresponds to a distance between the center of the crotch portion and the front fold lines (Fig. 8, feat. 12) of 35-60 mm. The front tip of the article disclosed by Bagger-Sjöback in view of Hines is a point about which the article bends prima facie case of obviousness exists to make the distance between the front tip and the center of the crotch portion 40-80 mm. See MPEP 2144.05.I for more details. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article disclosed by Bagger-Sjöback in view of Hines so that the front tip is distanced from the crotch point by 40-80 mm, and wherein the crotch point is located on the centre line (A) and is defined as a middle point of a centre region located centrally in the crotch portion.
Regarding claim 14, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1.
As discussed above, Correa teaches a disposable sanitary napkin comprising compression lines (Abstract). The compression lines are angled and positioned at the front and rear of the sanitary napkin. (Fig. 1, feats. 12a, 12b, 12c, and 12d; Col. 7, lines 14-46). Correa teaches that such compression lines provide rapid and homogenous distribution of liquid collected in the absorbent core (Col. 6, lines 39-48; Col. 5, lines 4-19). Correa further teaches that because compression lines provide preferential conduction of liquids, they should not extend all the way to the edge of the absorbent core in order to avoid leakage (Col. 5, lines 4-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Bagger-Sjöback in view of Correa, Drevik, and Hines so that the first, second, third, and fourth legs of the compression lines extend up to respective first and second first region edge lines and/or the respective first and second core edge lines in order to avoid leakage from the absorbent core as taught by Correa.
Regarding claim 15, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1.
As discussed above, Drevik teaches an absorbent article with a three-dimensional shape (Abstract). Drevik teaches that the absorbent article comprises a fold line between the front and crotch portions of the article (Figs. 1 and 8, feat. 12; Paragraph 0093). Drevik teaches that the fold line is located at, in other words 0 mm away from, the smallest width of the article (Fig. 1, feat. M; Paragraph 0093). Drevik teaches that this prevents the article from moving backwards while worn (Paragraph 0093). The front tip of the article disclosed by Bagger-Sjöback in view of Hines is a point about which the article bends (Hines: Col. 6, lines 61-67), and therefore, the front folding line taught by Drevik is analogous to it. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Hines so that a location of the smallest width (M) is distanced from the front tip in a longitudinal direction (y) by 0-10 mm as taught by Drevik so that the article is prevented from moving backwards when worn.
Regarding claim 16, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1.
As discussed above, Hines teaches a sanitary napkin comprising lines of weakness such that it deforms to a convex upwardly shaped cross section (Abstract). the absorbent core in the crotch region comprises a first rear compression line and a second rear compression line, wherein the lines mutually diverge in a direction towards the core front edge, and each of the lines has a respective diverging angle (α2) and (α3) of from 15-60° in respect of the extension of the centre line (A), wherein the lines have an extension up to the respective first and second first region edge lines and/or the respective first and second core edge lines so that the absorbent article has improved body contact with the wearer as taught by Hines.
Regarding claim 17, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 16.
As discussed above, Correa teaches a disposable sanitary napkin comprising compression lines (Abstract). The compression lines are angled and positioned at the front and rear of the sanitary napkin. (Fig. 1, feats. 12a, 12b, 12c, and 12d; Col. 7, lines the first and second rear compression lines are distanced from each other in the transverse direction (x) and are thus free from a common rear tip as taught by Correa in order to promote rapid and homogenous distribution of liquid collected in the absorbent core.
Regarding claim 18, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 16.
As discussed above, Hines teaches a sanitary napkin comprising lines of weakness such that it deforms to a convex upwardly shaped cross section (Abstract). Hines teaches that the lines of weakness may be compression lines (Col. 6, lines 48-54) and are disposed to form an upside down turned V in the front of the article (Fig. 1, feat. 30). Hines further teaches similar lines of weakness in the rear of the article (Fig. 1, feat. 30’; Col. 7, lines 17-23). Hines teaches that the lines of weakness have an angle from about 15-50° with the longitudinal axis (Col. 7, lines 7-16), which corresponds to an angle of 30-100° with each other. Hines teaches an embodiment in which the first and second rear compression lines form a V-shape comprising a common rear tip in which the lines meet (Fig. 1). Hines teaches that the lines of weakness allow the article to conform to a convex upward configuration (Col. 6, lines 61-67), which improves body the first and second rear compression lines form a V-shape comprising a common rear tip in which the lines meet, the tip having an imaginary contact point (a80) with an imaginary rear division line dividing the article into the crotch portion and the rear portion so that the absorbent article has improved body contact with the wearer as taught by Hines.
Regarding claim 19, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1.
As discussed above, Correa teaches a disposable sanitary napkin comprising compression lines (Abstract). The compression lines are angled and positioned at the front and rear of the sanitary napkin. (Fig. 1, feats. 12a, 12b, 12c, and 12d; Col. 7, lines 14-46). Correa teaches that the lines of compression are formed by pressure exerted along a line (Col. 4, lines 39-50) and that the compression lines are formed from the topsheet side of the article in order to favor convex deformation of the side facing the user’s body (Col. 5, line 64 – Col. 6, line 6). Correa teaches that such lines of compression provide rapid and homogenous distribution of liquid collected in the absorbent core (Col. 6, lines 39-48; Col. 5, lines 4-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article disclosed by Bagger-Sjöback in view of Correa, Drevik, and Hines so that the compression lines are obtained by means of groove compressing the core and optionally the acquisition sheet and/or topsheet with high pressure compression from a topsheet or a backsheet side of the article as taught by Correa in order to promote rapid and homogenous distribution of liquid collected in the absorbent core and favor convex deformation towards the user’s body.
Regarding claim 20, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the article comprises a liquid acquisition sheet located between the topsheet and the absorbent core (Paragraph 0093).
Regarding claim 26, Bagger-Sjöback in view of Correa, Drevik, Hines, and Chen discloses the disposable article according to claim 1. Bagger-Sjöback further discloses a method of manufacture (Paragraph 0080), comprising the steps of: feeding a liquid-permeable topsheet material layer (Paragraph 0083; Paragraph 0088), a liquid-impermeable backsheet material layer (Paragraph 0083; Paragraph 0089), and an absorbent material layer arranged to be positioned in between the topsheet material layer and the backsheet material layer (Paragraph 0080), and optionally an acquisition material layer arranged to be positioned between the topsheet material layer and the absorbent material layer (Paragraph 0083; Paragraph 0093).
Bagger-Sjöback does not disclose compressing the compression lines extending in the front portion and crotch portion by means of high pressure compression from the topsheet or backsheet side of the core. Bagger-Sjöback does disclose that compression of the core may be performed before the marriage of said layers or after the marriage of said layers (Paragraphs 0081-0086), but does not disclose that compressing the compression lines
As discussed above, Correa teaches a disposable sanitary napkin comprising compression lines (Abstract). The compression lines are angled and positioned at the front and rear of the sanitary napkin. (Fig. 1, feats. 12a, 12b, 12c, and 12d; Col. 7, lines 14-46). Correa teaches an embodiment in which the front of the article has both compression lines diverging towards the rear edge and compression lines diverging towards the front edge (Fig. 4b; Col. 9, lines 55-60). Correa teaches that such compression lines provide rapid and homogenous distribution of liquid collected in the absorbent core (Col. 6, lines 39-48; Col. 5, lines 4-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Bagger-Sjöback so that compressing the compression lines extending in the front portion and crotch portion by means of high pressure compression from the topsheet or backsheet side of the core may be performed before the marriage of said layers or after the marriage of said layers so that the manufactured article will provide rapid and homogenous distribution of liquid as taught by Correa.
Regarding claim 27, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the method of claim 26. Bagger-Sjöback further discloses forming the first region and second region of the core by compressing the first region more than the second region and/or embossing an embossing pattern to areas providing the first region in the core (Paragraphs 0086-0087).
Regarding claim 30, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further the second region has an average density which is at least 30% lower than the average density of the first region (Paragraph 0044).
Regarding claim 31, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the second region has an average density which is at least 50% lower than the average density of the first region (Paragraph 0044).
Regarding claim 32, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 9. Bagger-Sjöback further discloses that the first region has an average density of an absorbent material from 160-210 kg/m3 (Paragraph 0044).
Regarding claim 33, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 9. Bagger-Sjöback further discloses that the second region has an average density of an absorbent material from 80-130 kg/m3 (Paragraph 0044).
Regarding claim 34, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 32. Bagger-Sjöback further discloses that the second region has an average density of an absorbent material from 80-130 kg/m3 (Paragraph 0044).
Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), and Chen et al. (U.S. Patent No. 6,486,379)
Regarding claim 4, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the disposable hygiene article according to claim 3. Bagger-Sjöback in view of Correa, Drevik, and Hines does not disclose that the central region comprises a weakening compression line extending along the centre line (A) between the leg portion start point (a0) and a centre region end point (ae).
Chen teaches an absorbent article with an excellent body fit (Abstract). Chen teaches an absorbent article comprising shaping lines on the longitudinal center line of the article (Fig. 6, feat. 74; Col. 19, line 66 – Col. 20, line 9). Chen teaches that the shaping lines may be made by embossing or stamping, both being compression methods (Col. 27, lines 33-54). Chen teaches that a shaping line near the longitudinal centerline helps to promote the deformation of the article towards the user under lateral compression (Col. 4, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to modify the hygienic article disclosed by Bagger-Sjöback in view of Correa, Hines, and Drevik so that the central region comprises a weakening compression line extending along the centre line (A) between the leg portion start point (a0) and a centre region end point (ae) so that the deformation of the article toward the user when laterally compressed is promoted as taught by Chen.
Regarding claim 35, Bagger-Sjöback in view of Correa, Drevik, and Hines discloses the method according to claim 26. Bagger-Sjöback in view of Correa, Drevik, and Hines does not disclose that the method further comprises further comprising providing a weakening compression line extending along the centre line (A) between a start point (a0) and a centre region end point (ae) by means of groove compressing the core.
As discussed above, Chen teaches an absorbent article with an excellent body fit (Abstract). Chen teaches an absorbent article comprising shaping lines on the longitudinal center line of the article (Fig. 6, feat. 74; Col. 19, line 66 – Col. 20, line 9). Chen teaches that the shaping lines may be made by embossing or stamping, both being compression methods (Col. 27, lines 33-54). Chen teaches that a shaping line near the longitudinal centerline helps to promote the deformation of the article towards the user under lateral compression (Col. 4, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to modify the method disclosed by Bagger-Sjöback so that it includes optionally providing a weakening compression line extending along the centre line (A) between a start point (a0) and a centre region end point (ae) by means of groove compressing the core so that the deformation of the manufactured article is toward the user when laterally compressed as taught by Chen.
Claim 8 and 24 are rejected under Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), and Lahrman et al. (U.S. Patent No. 5,149,334).
Regarding claim 8, Bagger-Sjöback in view of Correa, Hines, and Drevik discloses the article of claim 1. Bagger-Sjöback in view of Correa, Hines, and Drevik does not disclose that the second region covers from 10-50% of a total area of the core
Lahrman teaches an absorbent article comprising a layered absorbent core (Abstract) including an acquisition layer (Fig. 6, feat. 674; Col. 36, lines 17-24). Lahrman teaches that the combination of the acquisition layer and the absorbent core produces an article with variable thickness (Fig. 6). The portion of the article in which the acquisition layer and the absorbent core overlap is thicker than the surrounding areas. Lahrman teaches that the absorbent core should be about 0.25 to about 1.0 times the size of the acquisition layer above it. This would produce and article that would have the thicker portion comprise from 25% to 100% of the total area of the core. As discussed above, Bagger-Sjöback discloses an article with a second region that is thicker than a compressed first region (Paragraphs 0043 and 0047). Because the claimed range of 10-50% overlaps the range of 25-100% taught by Lahrman, a prima facie case of obviousness exists to make the thicker second region comprise 10-50% of the total area of the core. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Bagger-Sjöback in view of Correa, Hines, and Drevik so that the second region covers from 10-50% of a total area of the core.
Regarding claim 24, Bagger-Sjöback in view of Correa, Hines, and Drevik discloses the disposable hygienic article according to claim 20. Bagger-Sjöback in view of Correa, Hines, and Drevik does not disclose that the liquid acquisition sheet has a larger extension than the core in both the transverse (x) and longitudinal (y) extension of the core and is located in contact with the core.
As discussed above, Lahrman teaches an absorbent article comprising a layered absorbent core (Abstract) including an acquisition layer (Fig. 6, feat. 674; Col. 36, lines the liquid acquisition sheet has a larger extension than the core in both the transverse (x) and longitudinal (y) extension of the core and is located in contact with the core so that the article has increased capacity and improved liquid transportation to the absorbent core as taught by Lahrman.
Claim 11 is rejected under Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), and Kudo et al. (U.S. Patent Application No. 2011/0319851).
Regarding claim 11, Bagger-Sjöback in view of Correa, Hines, and Drevik discloses the article of claim 10. Bagger-Sjöback in view of Correa, Hines, and Drevik does not disclose that the embossing pattern comprises individual dots placed in a predetermined pattern.
Kudo teaches thin absorbent articles (Abstract). Kudo teaches that the density of the absorbent article can be controlled by the presence of embossed points (Paragraph 0031). Kudo teaches an embodiment in which the article is divided into regions which have a pattern of embossed points and a region in with no embossed point (Fig. 5; Paragraphs 0065-0068). Kudo teaches embossed points provide the article with an embossing pattern comprising individual dots placed in a predetermined pattern as taught by Kudo so that the article has improved rigidity and resistance to twisting.
Claim 21 is rejected under Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), and Ashton et al. (U.S. Patent No. 5,387,208).
Regarding claim 21, Bagger-Sjöback in view of Correa, Hines, and Drevik discloses the disposable hygiene article of claim 20. Bagger-Sjöback in view of Correa, Hines, and Drevik does not disclose that the liquid acquisition sheet comprises airlaid nonwoven having a grammage of from 50-100 gsm.
Ashton teaches an absorbent article comprising an acquisition layer (Abstract). Ashton teaches that the acquisition layer may comprise an airlaid nonwoven web (Col. 18, line 25 – Col. 19, line 4), which may have a basis weight 0.001 g/cm2 to 0.1 g/ cm2 (10-1000 gsm) (Col. 17, line 67 – Col. 18, line 24). Because the claimed grammage range of 50-100 gsm overlaps the range of 10-1000 gsm taught by Ashton, a prima facie case of obviousness exists to make the acquisition layer have a grammage of from 50-100 gsm. See MPEP 2144.05.I for more details. Ashton teaches that such an acquisition layer facilitates transport of fluid throughout the article (Col. 17, lines 16-28). the liquid acquisition sheet comprises airlaid nonwoven having a grammage of from 50-100 gsm so that the acquisition layer facilitates transport of fluid throughout the article as taught by Ashton.
Claim 22 is rejected under Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), and Cree et al. (U.S. Patent No. 5,591,149).
Regarding claim 22, Bagger-Sjöback in view of Correa, Hines, and Drevik discloses the disposable hygiene article of claim 20. Bagger-Sjöback in view of Correa, Hines, and Drevik does not disclose that the liquid acquisition sheet comprises spunlace nonwoven having a grammage of from 30-90 gsm.
Cree teaches an absorbent article comprising a spunlaced acquisition layer (Abstract). Cree teaches that the acquisition layer comprises a spunlace nonwoven web with a basis weight of 35 gsm (Col. 13, lines 8-15). Cree teaches that such an acquisition layer provides improved wicking of exudates over and into the absorbent core (Col. 10, lines 15-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Correa, Hines, and Drevik so that the liquid acquisition sheet comprises spunlace nonwoven having a grammage of from 30-90 gsm as taught by Cree so that the article has improved wicking of exudates over and into the absorbent core.
Claim 23 is rejected under Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), and Feist et al. (U.S. Patent No. 5,300,054).
Regarding claim 23, Bagger-Sjöback in view of Correa, Hines, and Drevik discloses the disposable hygiene article of claim 20. Bagger-Sjöback in view of Correa, Hines, and Drevik does not disclose that the liquid acquisition sheet comprises high loft fibrous material having a grammage of from 30-90 gsm.
Feist teaches an absorbent article comprising an acquisition layer (Abstract). Feist teaches that the acquisition layer is made from a high loft fibrous material (Col. 12, lines 27-62) with a basis weight of about 17 to about 270 grams per square meter (Col. 13, line 51 – Col. 14, line 5). Feist teaches that such an acquisition layer is capable of quickly acquiring exudates and distributing them to the absorbent core in a manner that reduces or eliminates issues with absorbent core saturation and gel blocking (Col. 3, lines 59-68). Because the claimed grammage range of 30-90 gsm overlaps the range of 17-270 gsm taught by Feist, a prima facie case of obviousness exists to make the acquisition layer have a grammage of from 30-90 gsm. See MPEP 2144.05.I for more details. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Correa, Hines, and Drevik so that the liquid acquisition sheet comprises high loft fibrous material having a grammage of from 30-90 gsm .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), Lahrman et al. (U.S. Patent No. 5,149,334), Feist et al. (U.S. Patent No. 5,300,054), and Kudo et al. (U.S. Patent Application No. 2011/0319851).
Regarding claim 25, Bagger-Sjöback in view of Correa, Hines, Drevik, and Lahrman discloses the disposable hygiene article according to claim 24. Bagger-Sjöback further discloses that the first region of the core is compressed (Paragraph 0043; Paragraph 0047), while the edge regions of the liquid acquisition sheet are free of an embossing pattern and/or compression (Paragraph 0047; Paragraph 0093). Bagger-Sjöback in view of Correa, Hines, Drevik, and Lahrman does not disclose that the liquid acquisition sheet comprises high loft fibrous material or that the first region of the core is embossed.
As discussed above, Feist teaches an absorbent article comprising an acquisition layer (Abstract). Feist teaches that the acquisition layer is made from a high loft fibrous material (Col. 12, lines 27-62) with a basis weight of about 17 to about 270 grams per square meter (Col. 13, line 51 – Col. 14, line 5). Feist teaches that such an acquisition layer is capable of quickly acquiring exudates and distributing them to the absorbent core in a manner that reduces or eliminates issues with absorbent core saturation and the liquid acquisition sheet comprises high loft fibrous material so that exudate can be acquired and distributed to the absorbent core in a manner that reduces or eliminates issues with absorbent core saturation and gel blocking as taught by Feist.
As discussed above, Kudo teaches thin absorbent articles (Abstract). Kudo teaches that the density of the absorbent article can be controlled by the presence of embossed points (Paragraph 0031). Kudo teaches an embodiment in which the article is divided into regions which have a pattern of embossed points and a region in with no embossed point (Fig. 5; Paragraphs 0065-0068). Kudo teaches embossed points provide the article with improved rigidity and resistance to twisting, especially when included in an article with a compressed groove (Paragraph 0028). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Bagger-Sjöback in view of Correa, Hines, Drevik, and Lahrman so that the first region of the core is embossed so that the article has improved rigidity and resistance to twisting, as taught by Kudo.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Correa et al. (U.S. Patent No. 5,312,386), Hines et al. (U.S. Patent No. 6,986,761), Drevik et al. (U.S. Patent Application No. 2003/0130643), Chen et al. (U.S. Patent No. 6,486,379), and Holtman (U.S. Patent No. 4,501,586)
Regarding claim 28, Bagger-Sjöback in view of Correa, Hines, Drevik, and Chen discloses the method of claim 27. Bagger-Sjöback in view of Correa, Hines, Drevik, and Chen does not disclose that the first region is formed prior to marriage of the backsheet to the absorbent core, topsheet and optionally liquid acquisition sheet of the article.
Holtman teaches an absorbent article comprising a compressed absorbent core (Fig. 2, feat. 22; Col. 2, lines 57-67), a moisture-permeable exterior cover (Fig. 2, feat. 18; Col. 2, lines 57-67), and a moisture-impermeable backing sheet (Fig. 2, feat. 16; Col. 2, lines 57-67). Holtman teaches that the absorbent core is compressed to form a reservoir (Col. 2, line 57 – Col. 3, line 11; Col. 3, lines 24-60). Holtman teaches that the reservoir improves the liquid absorption and distribution properties of the absorbent article (Col. 3, lines 46-60). Holtman teaches that the reservoir is formed prior to the attachment of any other component, because no components intrude into the reservoir in figure 2 (Fig. 2, feat. 20). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Bagger-Sjöback in view of Correa, Hines, Drevik, and Chen so that it includes first region being formed prior to marriage of the backsheet to the absorbent core, topsheet and optionally liquid acquisition sheet of the article so that the article has improved absorption and distribution properties as taught by Holtman.
Response to Arguments
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 02/08/2021, with respect to the objections to claim 26 have been fully considered and are persuasive in light of the amendments to claim 26. Therefore, the objections have been withdrawn.
Applicant’s arguments, see pages 12 and 13 of Applicant’s Remarks, filed 02/08/2021, with respect to the rejections of claims 1-28 under 35 U.S.C. 112(b) as indefinite have been fully considered and are persuasive in light of the amendments to claims 1, 9, and 26. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 14-19 of Applicant’s Remarks, filed 02/08/2021, with respect to the rejection of claims 1-3, 5-7, 9, 10, and 12-20 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, and Drevik have been fully considered and are not persuasive.
Applicant argues, see pages 15-17 of Applicant’s Remarks, that there is no motivation to incorporate the angularly disposed compression lines taught by Correa (Correa: Fig. 1, feats. 12a and 12b) into the absorbent article disclosed by Bagger-Sjöback because the angularly disposed compression lines taught by Correa are provided to optimize the rapid and homogenous distribution of liquid contained in the absorbent core, and Bagger-Sjöback already discloses an absorbent article with good fluid distribution.
However, Correa teaches that compression lines provide rapid and homogenous distribution of liquid because they preferentially wick liquids along their length due to their increased density from being compressed (Correa: Col. 5, lines 4-35). The absorbent article disclosed by Bagger-Sjöback comprises a dense first region (Bagger-
Applicant further argues, see pages 15-18, that the angularly disposed compression lines taught by Correa are not provided for improving the fit of the absorbent article or to bend the absorbent article toward the wearer, but rather to optimize liquid distribution in the absorbent article.
However, even if Correa does not explicitly teach that the angularly disposed compression lines serve as points about which the absorbent article bends towards the wearer, they inherently serve that purpose. Correa teaches longitudinally disposed compression lines (Figs. 1 and 3, feats. 10 and 11) that cause the portions of the absorbent article on either side of the longitudinally disposed compression lines to bend towards the wearer when the wearer’s thighs laterally exert pressure on the absorbent article (Fig. 3, feats. 10 and 11; Col. 4, lines 19-50; Col. 9, lines 49-54). Because the angularly disposed compression lines taught by Correa (Fig. 1, feats. 12a and 12b) are also compression lines, and have a longitudinal component, laterally exerted pressure applied by the wearer’s thighs would cause the absorbent article to bend about the 
Applicant further argues, see pages 18 and 19, that one of ordinary skill in the art would not locate the common tip of compression lines on the fold line of the absorbent article taught by Drevik, because the fold line taught by Drevik comprises an elastic film.
However, as discussed above, Drevik teaches an absorbent article with a fold line located at the smallest width of the absorbent article (Drevik: Fig. 1, feat. M; Paragraph 0093) in order to provide the article with a three-dimensional shape that conforms to the body of the wearer and does not shift backwards when worn (Drevik: Fig. 8; Paragraphs 0093, 0145, and 0146). Modifying the absorbent article disclosed by Bagger-Sjöback in view of Correa so that the angularly disposed compression lines have a common tip at the smallest width of the absorbent article would allow the absorbent article to bend about the smallest width, which would prevent the article from shifting backwards when worn as taught by Drevik. 
Applicant’s arguments with respect to the rejections of claim 4, 26, and 27 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, 
Applicant’s arguments, with respect to the rejections of claims 8 and 24 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, Drevik, and Lahrman have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, with respect to the rejection claim 11 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, Drevik, and Kudo have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, with respect to the rejection claim 21 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, Drevik, and Ashton have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, with respect to the rejection claim 22 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, Drevik, and Cree have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, with respect to the rejection claim 23 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, Drevik, and Feist have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, with respect to the rejection claim 28 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Correa, Hines, Drevik, and Holtman have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                           
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781